I-Iodges, J.
1. A contract between a vendor and a purchaser, providing that all goods “are sold by the [vendor] company delivered f. o. b. freight-cars at seaboard,” with the exception of special sales made after the arrival of the goods at the final destination to purchasers personally inspecting and accepting the same on the spot, that after delivery to the carrier at the seaboard the goods are at the risk of the purchaser, save the special sales referred to, and that “every order to the company . . shall be regarded as being made under and subject to the terms and conditions” above set forth, “unless waived in a writing signed by the president of the . . company, it being expressly stated and understood that no officer, employee, or representative of the company, . . except only the president, has any authority to make any contract or sale of [such goods] except upon and subject to the . . terms, conditions, and provisions ” of the contract, is binding, and can not be changed or varied, except in accordance with the terms thereof. Stamps v. Fruit Dispatch do., 8 Ga. App. 508 (70 S. E. SI).
2. Having signed a contract of this character, the purchaser will not be heard to say that a resident manager or local agent of the company agreed with him that its terms, stipulations, and conditions would be changed and varied on account of the contemplated purchase of goods from the company, and that he and the resident manager or local agent did in fact alter and change the terms of the contract. Evidence of this character was inadmissible, the execution of the contract being admitted.
4. The evidence showed that the company performed its duty under the contract, and that the plaintiff in error owed for the goods purchased; and the judge of the superior court did not err in overruling the certiorari. judgment affirmed.